Case 2:19-cr-20026-GAD-EAS ECF No. 72 filed 05/07/19          PageID.151    Page 1 of 4



                              United States District Court
                              Eastern District of Michigan
                                   Southern Division

United States of America,
                                               Criminal Case No: 19-cr-20026
             Plaintiff,
                                               Hon. Gershwin A. Drain
v.

D-1 Bharath Kakireddy,
D-2 Suresh Reddy Kandala,
D-3 Phanideep Karnati,
D-4 Prem Kumar Rampeesa,
D-5 Santosh Reddy Sama,
D-6 Avinash Thakkallapally,

             Defendants.


                          Second Forfeiture Bill of Particulars


      The United States of America, by and through its counsel, submits this

Second Forfeiture Bill of Particulars pursuant to Rule 7(f) of the Federal Rules of

Criminal Procedure to supplement the criminal forfeiture allegations included in

the Indictment and Forfeiture Bill of Particulars, and to list specific property that

the United States intends to forfeit upon Defendants’ conviction. (Dkt. Nos. 1, 70.)

      This Second Forfeiture Bill of Particulars incorporates by reference, in its

entirety, the Indictment, specifically the Forfeiture Allegation, as well as the
Case 2:19-cr-20026-GAD-EAS ECF No. 72 filed 05/07/19         PageID.152        Page 2 of 4



property set forth in the Forfeiture Bill of Particulars (Dkt. No. 70). Additional

property subject to forfeiture, pursuant to 18 U.S.C. § 982(a)(6) and/or 18 U.S.C.

§ 981(a)(1)(C), together with 28 U.S.C. § 2461(c), includes, but is not limited to:

      The following real property, 10808 Symington Circle, Louisville, KY

40241, more fully described as:

      Being all of Lot 54, Worthington Place Subdivision, Section 1, of record
      in Plat and Subdivision Book 48, Pages 77 and 78, in the Jefferson
      County Clerk’s Office.

      Being the same property conveyed to Phanideep Karnati and Ramya
      Karnati, husband and wife, by deed dated July 29, 2016, of record in
      Deed Book 10684, Page 961, in the Jefferson County Clerk’s Office.

      APN # 21-3515-0054-0000

      Upon being convicted of violating 18 U.S.C. § 371 as charged in Count One

of the Indictment, Defendant Avinash Thakkallapally shall forfeit to the United

States any property which constitutes, or is derived from, proceeds obtained

directly or indirectly as a result of such violations, pursuant to 18 U.S.C.

§ 982(a)(6) and/or 18 U.S.C. § 981(a)(1)(C), together with 28 U.S.C. § 2461,

including a forfeiture money judgment in the amount of $12,166.43 against

Defendant Avinash Thakkallapally in favor of the United States, representing the

total amount of proceeds obtained as a result of such violations.

      Upon being convicted of violating 18 U.S.C. § 371 as charged in Count One

of the Indictment, Defendant Santosh Reddy Sama shall forfeit to the United States


                                           2
Case 2:19-cr-20026-GAD-EAS ECF No. 72 filed 05/07/19        PageID.153     Page 3 of 4



any property which constitutes, or is derived from, proceeds obtained directly or

indirectly as a result of such violations, pursuant to 18 U.S.C. § 982(a)(6) and/or

18 U.S.C. § 981(a)(1)(C), together with 28 U.S.C. § 2461, including a forfeiture

money judgment in the amount of $57,651.41 against Defendant Santosh Reddy

Sama in favor of the United States, representing the total amount of proceeds

obtained as a result of such violations.

      This notice does not limit the Government from seeking the forfeiture of

additional specific property, including substitute assets, or limit the Government

from seeking the imposition of additional forfeiture money judgments.

                                               Respectfully submitted,

                                               Matthew Schneider
                                               United States Attorney

                                               S/Michael El-Zein
                                               Michael El-Zein (P79182)
                                               Assistant U.S. Attorney
                                               211 W. Fort Street, Ste. 2001
                                               Detroit, Michigan 48226
                                               (313) 226-9770
                                               Michael.El-Zein@usdoj.gov
Dated: May 7, 2019




                                           3
Case 2:19-cr-20026-GAD-EAS ECF No. 72 filed 05/07/19          PageID.154    Page 4 of 4




                               Certificate of Service

      I hereby certify that on May 7, 2019, the foregoing document was

electronically filed with the Clerk of the Court using the ECF system which will

send notification to all ECF participants.


                                                 S/Michael El-Zein
                                                 Michael El-Zein (P79182)
                                                 Assistant U.S. Attorney
                                                 211 W. Fort Street, Ste. 2001
                                                 Detroit, Michigan 48226
                                                 (313) 226-9770
                                                 Michael.El-Zein@usdoj.gov




                                             4
